DETAILED ACTION
	In Application filing on 4/26/2019 Claims 1-10 are pending. Claims 1-10 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 10/11/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2019 and 9/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2016/0067928 (“Mark et al.”).
Regarding claim 1, Mark et al. teaches a method for printing a three-dimensional fibrous structure ([0006], “a method for generating three-dimensional toolpath instructions for a three dimensional printer”), comprising: printing a fibrous layer onto a printing surface ([0083], “the continuous core reinforced filament 2 is applied onto a build platen 16 to build successive layers 14 to form a three dimensional structure”) by forcing fibers through at least one extrusion die and onto the printing surface ([0082], “The fiber reinforced composite filament 2, 2a is fed, dragged, and/or pulled through a conduit nozzle 10”), wherein the extrusion die and/or printing surface are moved in the X, Y, and/or Z direction while printing the fibers ([0013], “A motorized drive for relatively moving at least the anisotropic deposition head and a build plate supporting a 3D printed part in three or more degrees of freedom.”).
	Regarding claim 2, Mark et al. teaches a method for printing a three-dimensional fibrous structure, wherein fibers are forced through more than one extrusion die (Fig. 2F, [0107], “the printer includes a print arm 2200 including a plurality of nozzles.”; [0109], “The continuous core reinforced filament may be formed by adding a resin matrix or coating to a solid continuous core or a prepreg in a heated conduit or extrusion nozzle.”).
Regarding claim 6, Mark et al. teaches a method for printing a three-dimensional fibrous structure, wherein the fibers are heated polymer fibers (Mark et al. teaches a fiber being heated to a controlled temperature during extrusion; [0082], “199 optionally heated to a controlled temperature selected for the matrix material to maintain a predetermined viscosity, force of adhesion of bonded ranks, melting properties, and/or surface finish.”; [0080], “The fiber reinforced composite filament 2 (also referred to herein as continuous core reinforced filament) may be substantially void free and include a polymer or resin”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0067928 (“Mark et al.”), in view of US Pub. 20130154151 A1 (“Wang et al.”).
Regarding claim 3, Mark et al. does not explicitly teach the fibers are forced through the extrusion die with pressurized gas.
[0001], “film”) that employs a fiber ([0004], “a method for forming a film”; [0073], “Monocomponent and/or multicomponent fibers may be used to form the nonwoven web facing. Monocomponent fibers are generally formed from a polymer or blend of polymers extruded from a single extruder.”), wherein the fibers are forced through the extrusion die with pressurized gas ([0064], “the film may be formed by a blown process in which a gas (e.g., air) is used to expand a bubble of the extruded polymer blend through an annular die”).
	Mark et al. and Wang et al. are both considered to be analogous to the claimed invention because they are in the same field of extrusion with fibrous materials. Since all the claimed elements were known in the prior art and the combination of prior art elements according to known methods would yield predictable results, and one skilled in the art could have combined the elements as claimed by known methods with no change in their perspective functions, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify extrusion process in Mark et al. to incorporate extrusion with pressurized gas as taught by Wang et al.
Regarding claim 7, Mark et al. does not explicitly teach the extrusion die is a circular die, a flat die, a singular die, or any combination thereof.
Wang et al teaches a method for forming a thermoplastic composition that employs a fiber, wherein the extrusion die is a circular die, a flat die, a singular die, or any combination thereof ([0064], “flat die extruding”).
Since all the claimed elements were known in the prior art and the combination of prior art elements according to known methods would yield predictable results, and one skilled in the art could have combined the elements as claimed by known methods with no change in their perspective functions, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify extrusion process in Mark et al. to incorporate flat extruding die as taught by Wang et al.
Regarding claim 9, Mark et al. does not explicitly teach the fibrous structure is a medical bandage, hernia repair plug, vascular graft, knee meniscus, or rotator cuff tendon.
Wang et al teaches a method for forming a thermoplastic composition that employs a fiber, wherein the fibrous structure is a medical bandage, hernia repair plug, vascular graft, knee meniscus, or rotator cuff tendon ([0078], line 10, Wang et al. teaches a film formed by fiber and can be used in medical bandage).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fibrous structure in Mark et al. to incorporate the fibrous structure as taught by Wang et al., because the fibrous film has taught by Wang et al. can be employed to form absorbent article and processes suitable for forming absorbent articles are well known to those skill in the art (Wang et al., [0078]).
Regarding claim 10, Mark et al. does not explicitly teach the fibrous structure is a nonwoven fabric.
Wang et al teaches a method for forming a thermoplastic composition that employs a fiber, wherein the fibrous structure is a nonwoven fabric ([0073], “Monocomponent and/or multicomponent fibers may be used to form the nonwoven web facing. “ Wang et al. teaches a film formed by fiber and can be used to form nonwoven web).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fibrous structure in Mark et al. to incorporate the fibrous structure as taught by Wang et al. One would have been motivated to do so to reduce the coefficient of friction and enhance the cloth-like feel of the composite surface (Wang et al., [0072]).

Claim 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0067928 (“Mark et al.”), in view of WO. 2017214736 (“Wadsworth et al.”).
Regarding claim 4, Mark et al. does not explicitly teach the fibers comprise a biocompatible biomaterial.
Wadsworth et al teaches a method for forming a thermoplastic composition that employs a fiber ([0002], “synthetic tissue structures and methods for their fabrication and use, including artificial meniscus implants, comprising precisely patterned layers containing a variable synthetic tissue fiber structure dispensed from a bioprinter”), wherein the fibers comprise a biocompatible biomaterial ([0010], “synthetic tissue fiber(s) comprising a solidified biocompatible matrix optionally comprising cells, and optionally comprising one or more active agents”).
Mark et al. and Wadsworth et al. are both considered to be analogous to the claimed invention because they are in the same field of extrusion with fibrous materials. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fiber in Mark et al. to incorporate the biopolymer as taught by Wadsworth et al. One would have been motivated to do so to produce synthetic tissue structures deposited in solidified form with improved cell growth and/or survival characteristics and physiological functionality, and without the need for cross-linking or other subsequent solidification steps (Wadsworth et al., [0010]).
Regarding claim 5, Mark et al. does not explicitly teach the fibers comprise proteins.
Wadsworth et al. teaches a method for forming a thermoplastic composition that employs a fiber, wherein the fibers further comprise proteins ([0071], “The synthetic tissue fiber structures can be finely tuned to contain, e.g., different ECM proteins, GAGs and growth factors”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fiber in Mark et al. to incorporate the proteins as taught by Wadsworth et al., because synthetic tissue fibers can support the viable growth of a wide variety of human cells ([0071]).
Regarding claim 8, Mark et al. does not explicitly teach the fibrous structure has a wedge-shaped cross-section and fibers oriented principally in either radial or circumferential direction.[0002], “artificial meniscus implants, comprising precisely patterned layers containing a variable synthetic tissue fiber structure dispensed from a bioprinter”; [0059], “Menisci are generally wedge-shaped”; Wadsworth et al. teaches an artificial meniscus implants made from fibers and are generally wedge-shaped) and fibers oriented principally in either radial or circumferential direction ([0028], “the interior zone comprises one or more layers comprising circumferentially-oriented synthetic tissue fiber(s) and radially-oriented synthetic tissue fiber(s)”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fibrous structure in Mark et al. to incorporate the fibrous structure as taught by Wadsworth et al. One would have been motivated to do so to produce synthetic tissue structures deposited in solidified form with improved cell growth and/or survival characteristics and physiological functionality, and without the need for cross-linking or other subsequent solidification steps (Wadsworth et al., [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TIFFANY YU. HUANG
Examiner
Art Unit 1744



/LEITH S SHAFI/Primary Examiner, Art Unit 1744